 In the MatterofBORDENMILLS, INC.,andTEXTILEWORKERSORGANIZINGCOMMITTEECases Nos. C-76.3 and R-769.-Decided July 1, 1939Cotton TextileIndustry-Interference,Restraint,and Coercion:anti-unionstatements made by supervisoryemployees-Company-Dominated Union:super-visory employees made statements favoring and solicited members for insideunion ; respondent accorded further assistance to plant union by prompt recogni-tion of it as exclusive collective bargaining agency, by agreeing to establishcheck-off,and by agreeing to inform new employees of existence of "closedshop"-Discrimination:discharge,to discourage membership in the Union andbecause of union membership and activity;charges of,dismissed as to one.discharge resulting from insubordination-UnitAppropriate for Collective Bar-gaining:production and maintenance employees,exclusive of clerical and super-visory employees,overseers,second hands, sectionmen,fixers, and loom fixers-Representatives:proof of choice:membershipcards submitted by union failedto provemajority-Collective Bargaining-charges of,dismissed for failure toprove that union represented a majority ofemployees-Employee Status:super-visory employees:sectionmen,fixers, and loom fixers as; definitionof-Evidence:state statute which disqualifies persons convicted of larceny from giving evidence,not applicable to proceedings before theBoard-Reinstatement:ordered-BackPay: awarded-Investigation of Representatives:controversy concerning repre-sentatives of employees:company demanded that the Union prove that itrepresented a majority of employeesElection Ordered:to take place at suchtime as the Board shall hereafter direct.Mr. John 7'. Mahoney,for the Board.Mr. C. D. Puckett,of Kingsport, Tenn., for the T. W. O. C.Kelly, Penn d Hunter,of Kingsport, Tenn., for the respondent.Mr. Winfield B. Hale,of Rogersville, Tenn., for the Association.Mr. Herbert FuchsandMr. William Stix,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn July 19, 1937, Textile Workers Organizing Committee, hereincalled the T. W. O. C., filed with the Regional Director for the TenthRegion (Atlanta, Georgia), herein called the Regional Director,a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Borden Mills, Inc.,Kingsport, Tennessee, herein called the respondent, and requesting13 N. L.R. B., No. 54.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDan investigation and certification of representatives pursuant tdSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On August 21, 1937, the National LaborRelationsBoard, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of Na-tionalLaborRelationsBoard Rules and Regulations-Series 1,as amended, herein called the Regulations, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.Upon charges and amended charges duly filed by the T. W. O. C.,the Board, by the Regional Director, issued its complaint datedDecember 1, 1937, against the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), (3),and (5), and Section 2 (6) and (7) of the Act. The complaint,as amended, alleges in substance that the production employees ofthe respondent, excluding supervisory and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining;that although a majority of the employees in that unit have desig-nated the T. W. O. C. as their exclusive bargaining agency, therespondent has refused and continues to refuse to bargain collec-tivelywith the T. W. O. C.; that the respondent has dominated,supported, and interfered with the formation and administration ofa labor organization, known as Borden Mills Employees Association,herein called the Association; that the respondent has dischargedGeorge Absher, William Heath, and George E. Brooks from employ-ment for the reason that they joined and assisted the T. W. O. C.,thereby discouraging membership in the T. W. O. C.; and that bythe foregoing acts and refusals to act, and by persuading and warn-ing its employees to become members of the Association and torefrain from becoming members of, or to resign from membershipin, the T. W. O. C., the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.On December 4, 1937, the Board, acting pursuant to the Regula-tions, ordered that the cases be consolidated for the purpose ofhearing.The complaint and accompanying notice of hearing wereduly served upon the respondent and upon the Association.Therespondent filed an answer objecting to the Board's jurisdiction ofthe subject matter, and denying that it had engaged in the unfairlabor practices alleged in the complaint.Pursuant to notice, a joint hearing upon the petition and the com-plaint was held in Kingsport, Tennessee, from December 13, 1937,to January 14, 1938, before James G. Ewell, the Trial Examiner dulydesignated by the Board.The Board and the respondent were repre- BORDEN MILLS,INCORPORATED461sented by counsel, and the T. W. O. C. by an organizer. At the open-ing of the hearing the Association appeared by counsel and presenteditsmotion to intervene.The motion was granted.All parties par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.The Board has reviewed the rulings of the Trial Examiner uponmotions and objections to the admission of evidence made during thehearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On June 23, 1938, the Trial Examiner filed his Intermediate Report.He found that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Sections 8 (1), (2), and(3) and 2 (6) and (7) of the Act, and recommended that the re-spondent cease and desist from the unfair labor practices found,reinstate with back pay George Absher and William Heath, and dis-establish and withdraw recognition from the Association.He rec-ommended, further, that the complaint be dismissed in so far as italleges that the respondent discriminatorily discharged George E.Brooks, and engaged. in unfair labor practices within the meaningof Section 8 (5) of the Act.Exceptions to the Intermediate Report were thereafter filed by therespondent, the Association, and the T. W. O. C. Pursuant to notice,a hearing was held before the Board at Washington, D. C., on Sep-tember 27, 1938, for the purpose of oral argument.The respondentand the Association were represented by counsel and participated inthe argument.The Board has fully considered the exceptions to the IntermediateReport, and, in so far as they are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent is a Massachusetts corporation engaged, at itstextilemill in Kingsport, Tennessee, in the manufacture and sale ofunbleached cotton cloth.Raw cotton, of which the respondent weeklyconsumes 500 bales, each weighing 500 pounds, is the principal- mate-rial used in the manufacturing process.More than 90 per cent 'ofthe cotton is shipped to the mill by rail from points outside the Stateof Tennessee.Approximately one-half, known as "filler" cotton, isgrown in the vicinity of Huntsville, Alabama; the other half, called"warp" cotton, originates in Arkansas and is accumulated at a cottoncompress at Memphis, Tennessee, before shipment to the mill.The 462DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent's mill is equipped with modern machinery.Most of themachinery and replacement parts in use at the mill were manufac-tured outside Tennessee.The respondent produces 230,000 pounds of cloth weekly. Itsannual sales aggregate approximately $3,000,000.More than 99per cent of its output is shipped by railroad to customers in NewEngland.During the last 8 months of 1937, the mill was in operation three8-hour shifts daily and employed more than 1,300 persons.II.THE ORGANIZATIONSINVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization which,according to testimony of its representatives, admits to membershipemployees of the respondent who do not work in supervisory orclerical capacities.Borden Mills Employees Association is an unaffiliated labor organi-zation which, according to its constitution, admits to membershipemployees of the respondent who have had at least 1 month's con-tinuous employment and who do not represent. the management.III.THE UNFAIR LABOR PRACTICESA. Organization of the T. W. O. C.The T. W. O. C. started to organize employees of the respondentinApril 1937.By the end of May it had obtained almost 200 mem-bership applications, and in June it obtained several hundred more.The meetings held during the early part of June were attended by400 to 600 people, but fewer persons came to later gatherings.B. The respondent's supervisory staffThe respondent's plant is under the direction of George H. Hughes,the general manager.Every shift in each of the three departmentswhich figure principally in the record has an overseer and one ormore second hands, the overseer of the first shift serving as depart-ment superintendent. In addition to these employees, whose dutiesare admittedly supervisory, there are section men in the spinningdepartment, loom fixers in the weaving department, and fixers inthe carding department, the nature of whose duties we must deter-mine, since the T. W. O. C., on the one hand, asserts and the respond-ent and the Association, on the other hand, deny that these menexercise supervisory authority.''The Association prepared and introduced an exhibit showing that29 loom fixers,1 sectionman, and 1 fixerjoined the T. W. O. C., but John Peel, Regional Director ofthe T. W. O. C., t@stified that for purposes of determining eligibility he considered as BORDEN MILLS, INCORPORATED463Section hands, fixers, and loom fixers are skilled mechanics whokeep in running condition the machines in the "sections" to whichtheyare assigned.They make ordinary repairs, but in case of abreakdown or other serious difficulty with the machinery, they sum-mon amachinist or a belt man.A number of the respondent's witnesses testified that section men,loom fixers, and fixersdo not have the power to employ or discharge,to recommend or procure employment or discharge, to lay off work-ers, or to "lay out" work.There is substantial evidence, however,that they do perform functions which make them part of the super-visory staff.We shall first consider section men.At the beginning of each shift the section man fills the posts ofany absent spinners with "spare hands" 2 and then dismisses suchsparehands as arenot needed.After that is done he walks abouthis section to "see that the job is kept straight." If a worker is"laying down on the job" or doing something wrong, the section mantalks to him. If the employee fails to correct himself, the sectionman may report him to the second hand, who either talks with theoffendingemployee or gives the section man instructions as to whataction should be taken.Orders from the second hand or overseerare given to employees by the section man.One employee testifiedthat he never receives orders from anyone except his section man.Section men mark up the "hanks" for spinners-the number of hanksdetermines how much a worker is paid-and write on a board thetime when doffers are to start work.Witnesses testified that a sec-tionman isan "assistant to a second hand" and that he is sometimescalled "boss."Evidenceon other issues reveals severalexamples of the exerciseof supervisory authority by section men.On one occasion, J. J.Jordan,an overseer,criticized an employee for producing long "tails"or "ends" and instructed Cecil Ward, a section man, to inform himif the man repeated his error.A few minutes later Ward observedthe worker making thesame mistakeand sent him to Jordan, whodischarged him.On July 27, 1937, Clarence Wilson, a section man,reported to Lee Hovis, a second hand, that George Edward Brooksrefused to start work, an incident that served as a prelude to Brooks'supervisory employees only thosewho have the right to employor discharge, or torequest the employment or dischargeof otheremployeesNo comparable list was pre-pared to show how many fixers,section men, and loom fixers joinedthe Association.Wefind from other evidence,however,that atleast 16 loom fixers,1 fixer,and 7 sectionmen joined the Association;that of theseall 16loom fixers,the fixer, and1 section manalso joinedthe T. W. O. C.; and that of thosewho joined both organizationsat least9 loom fixers,the fixer, and the sectionman joined the T. W 0 C. first and theAssociation subsequently.Thata union admitscertain employees to membershipdoes notpreclude the Board from finding that they possess supervisoryauthority.SeeMatter ofWard Baking CompanyandCommitteeforIndustrial Organization,8 N. L R. B. 558.2 These spare hands arehired by an overseer and the sectionman is instructed toapportion days of work equally among them 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge the following day."On July 28, Wilson Told Bert Morgan,who had been given permission not to work but who was voluntarilyhelping Brooks, to stop doing so because it would upset the doffingschedule on the next shift.The respondent contended that there is no distinction between theduties ofa section man, a fixer,and a loom fixer, and that none ofthem acts in a supervisory capacity.While we agree that there is noappreciable distinction, we are of the opinion that loom fixers andfixers, as wellas sectionmen, have supervisory authority.Loomfixers areunder a duty to report poor work or misconduct of per-sons subordinate to them.Fixers convey instructions from secondhands to employees working on the machines to which they areassigned.As an example of the authority exercised by fixers it may benoted that Sells, a fixer in the cardroom, when requested by Heath onthe night of his discharge to ask permission from Daniel for Heath toleave the plant, neglected, after ascertaining that no spare handswere available, to report Heath's request to the second hand andhimself undertook to tell Heath that there was nobody available toreplace him 4An employee who has the power and duty of making reports aboutpoor workmanship and misconduct of other employeesnecessarilyinfluencesdecisions affecting discharges and lay-offs. It is he whomust determine, in the first instance, whether any report should bemade.Furthermore, as the evidence shows, where there has been nooccasion for the section man, loom fixer, or fixer to volunteer a report,his superiors may seek information from him concerning conditionsand occurrences in his section.On the basis of these considerationswe believe that, while a section man does not have the power to dis-charge or even to recommend discharge, it is possible for him toinitiate or prevent such action.This conclusion is supported byPerry Raymond Long's testimony that an ordinary employee "knowsbetter" than to report a section man to the second hand or overseer,becauseifwe reported anything on the section hand, why, hewill evidently see the overseer before we would or after we would,and it is just our job, that is all.What I mean by that, that ifwe report anything on the section man, why, it makes him hotat us and he can make it hard on us and can get us fired, that iswhat I mean.58 Seeinfra.s Seeinfra.8 On cross-examination Long admitted that he had in 1929 been convicted,on a plea ofguilty,of larceny of an automobile.A Tennessee statute disqualifies persons convictedof larceny from giving evidence,but it is not applicable to proceedings before the Board. BORDEN MILLS, INCORPORATED465The power to employ or discharge is not the sole criterion by whicheve determine. whether an employee-speaks with the voice of his em-ployer.Once an employee is vested with the authority to give orders,he becomes a part of the supervisoryand managerial system, even ifthe ordershe gives are not initiated by him.Because the sectionman customarily gives orders, indicates corrections, and tells workerswhat to do, the workers regard him as an agent of the management,regardlessof whether the section man has himself formulated theorder or of whether he has absolute power to take disciplinaryaction.5aSince section men, fixers, and loom fixers are charged with certainduties and exercise certain powers which are supervisory,executiveand disciplinary in nature, their interests are closely related to thoseof the management and are often incompatible with those of theordinary worker.We find that sectionmen, fixers,and loom fixersare supervisory employees and that they act as representatives of themanagement in the shop.6We have, in making our findings on this and other issues,given consideration to Long'sconviction but, since his testimony is uncontradicted in part and is consistent with thetestimony of other witnesses whom we believe,we think it worthy of creditsnA mill hand knows that if he falls to carry out directions given him by a minorsupervisory employee, he will be reported to the second hand or overseer and possiblypenalizedEfficient operation of a plant does not permit him to debate or questioninstructions he receivesA worker,told by a minor supervisory employee that heshould not join one union or that he should become a member of another,will not aska higher official whether the subordinate has spoken with express authority,for shouldhe so inquire he would reveal his own organizational sympathies and thereby lay himselfopen to the danger of discrimination.e See'Matter of Stchli and Co, Inc.andTextileWorkers Union of Lancaster,Pennsyl-vania and Vicinity, Local # 133,11N L.R B 1397;Matter of Mt Vernon CarMenufactui ing Company, a corporation,andLocal Lodge No.1'156,AmalgamatedAssocrta-tion of Iron,Steel & Tin Workers of North America,Affiliated with the Committee forIndustrial Organization,11 N L.R B. 500;Matter of American Manufacturing CompanyandTextileWorkers'Organizing Committee,C. IO . 5 N. L R. B 443For purposes of convenience we list the names and positions of officcis and supervisoryemployees mentioned in this decision :James L Ballard,loom fixerH. L Bartley.loom fixerRichaid Carter,loom fixer.L.L Chandler,superintendent,spinningdepartmentP 0 Chandler, section manW B Chandler,overseer, spinning depart-ment,third shift.Cecil Cooper,section manJohn D Copas,loom fixer.E C Cross, cashier.J C. Daniel,second hand,carding depart-ment,third shift.Philip Frazier,loom fixeiLeeHovis,second band, spinning depart-ment,second shift.George H.Hughes, general managerJ J Jordan,overseer.spinning department,second shiftLeonaid Jordan, section man,third shiftFred Long.sectionman.Morris Powell.second hand.Ben Price,loom fixerLD Putnam,overseer,cardroom, thiidshiftJakeRayfield, second hand,spinning depart-mentArthurRobinette,section man,third shift.Sam Sells,fixer, third shift.J Frank Sentell,superintendent. cardroom.Kyle Sluss,loom fixer.Perry Thomas,loom fixer.CecilWard,section man,second shift.John White, sectionman, cardroomClarenceWilson, section men. srcond shiftLuke Wiight, section man. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Interference, restraint, and coercionWhile as early as March 1937, the respondent's supervisory enI-ploy ees had been instructed by Hughes, the general manager, toremain neutral and not to interfere with or restrain employees intheir choice of a union, there is evidence that complete neutralitywas not observed.James Durban left the respondent's employ about March 28, tell-ing L. L. Chandler, superintendent of the spinning department, thatliewas going to Knoxville.According to Durban's testimony, Chand-ler advised him "there was lots of unions down there and not togetmixed up in there, that I (he) would get in trouble there."Chandler denied having mentioned unions and said that the "trouble"he referred to concerned Durhan's personal affairs.Durban lefthis job with the respondent of his own accord.Chandler eitheradmitted or failed to deny having had conversations with otheremployees which revealed his curiosity about and hostility towardsunions.'We believe and find that Chandler spoke to Durban aboutthe unions in Knoxville.Garme Lemons testified that about the time the T. W. 0. C. beganitsorganizational campaignW. B. Chandler, overseer in the spin-ning department on the third shift, asked him whether he knew ofanybody "fooling with the C. I. 0. cards or trying to get some signed"and, told him to report employees whom he saw so engaged. Chand-ler denied having had any such conversation. Since Lemons' testi-mony that Cecil Cooper, a section man, had asked him to join theAssociation was virtually admitted by Cooper, we have reason tobelieve that Lemons is trustworthy.Subsequently, in dischargingAbsher, Chandler manifested a hostile interest in union activitieswhich is consistent with the conversation about which Lemons testi-fied.8We find that Chandler made the remarks attributed to himby Lemons.According to Kenney Ramey, L. D. Putnam, overseer in the card-room on the third shift, about June 10 inquired how the C. I. 0. was"getting along," said he had heard that Ramey had signed up thenight before, and stated, when Ramey declared that he was not amember, that, while he could not discharge hint for having joined,he could find some other reason for doing so. Putnam denied havinghad this conversation.About June 30, according to William Heath,Putnam told him that anybody who cared to could join the union,that "Mr. Borden had his living" and did not have to run the mill,but that "all the rest of us" had to work. Putnam denied having saidanything about Mr. Borden. Since two witnesses testified independ-Infra.e Seeinfra. BORDEN MILLS, INCORPORATED467ently that Putnam on different occasions made remarks which, thoughpurporting to express indifference to union organization, clearlyindicate his hostility toward the T. W. O. C., we do not give creditto Putnam's denials and we find that he made the statements attrib-uted to him by Ramey and Heath.On July 2 the T. W. O. C. wrote to Hughes, advising him thatcomplaints had been made to it that supervisory employees weretelling workers not to join the T. W. O. C.After receipt of thisletter,Hughes again issued instructions that company officials shouldremain neutral and impartial with respect to labor organizations.There is testimony, however, that supervisory employees continuedto discourage membership in the T. W. O. C.Perry Raymond Long and Porter Robinson testified that CecilCooper, section man in the spinning department, had during Julysaid to them that the mill's advice was that no one should join theC. I. O. because "if they did some one would go hungry." Cooperdenied having made this statement.Subsequently, according toLong, Cooper told him that he would never derive any benefit frommoney paid to the C. I. O. because it would go to New York and toJohn L. Lewis. Since Cooper did not deny making the latter state-ment, and since he admitted, and we find, that he told W. R. Adamson about July 27 that dues paid to the Association would notgo to John L. Lewis or to New York, we find that he made the state-ments attributed to him by Long and Robinson.Long testified that during the latter part of July, on the same nightthat Cooper had spoken to him about the money paid into the C. I. 0.,L. L. Chandler inquired about the C. I. 0., saying that someone hadtold him Long was "a big man" in it; that Long denied having anyconnection with the C. I. 0.; and that Chandler said, "Well, we don'tcare who joins the C. I. O. and how many joins it, but somebody isgoing to get in trouble."Chandler admitted having asked Longwhether he belonged to the C. I. O. "out of curiosity," but said thatwhen Long appeared to know nothing about it he told him, "Well,join anything you want to, Perry."Regardless of which version ofChandler's final remark correctly reflects the facts, Chandler's ad-mitted expression of curiosity in itself interfered with Long's rightsunder the Act.We find that the conversation took place as relatedby Long.We find, moreover, since Chandler failed to deny it, thathe told Absher, following the latter's discharge, "Well, George, youhave been pulling against us." sW. R. Adams testified that on August 18 or 19 Fred Long, a sec-tionman who was not called as a witness, told him that there was9 From the remainder of this colloquy we find that Chandler was referring to Absher'sunion activities.Cf.infra. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing to the C. I. O. and that he would give him $20 if in Knox-ville there was "anything . .. operating under the C. I. O. or any-thing else."Since Adams' testimony is uncontroverted, we find thatthis conversation took place.On the basis of undenied testimony by Porter Robinson, we findthat Leonard Jordan, a section man in the spinning department onthe third shift, said to him that his family would starve to deathif he had anything to do with the C. I. O.Since Sells had no recollection concerning it, we find, as Heathtestified, that on a number of occasions Sells asked him whether hebelonged to the C. I. O.George Edward Brooks attributed to Clarence Wilson a statementthat the unions would not get anywhere and that they were "reds,communists, and I don't know just what all," and testified that Wil-son, on the day that T. W. O. C. representatives conferred with therespondent about an agreement,10 had offered to bet $17 to $5 thatthe T. W. O. C. would not be recognized.Mary Penley testified thatArthur Robinette, a section man in the spinning room on the thirdshift, told her that the C. I. O. was coming to town and that sheshould not join.Perry Raymond Long testified that on August 8or 10, Robinette had told him that the C. I. O. was not worth any-thing and that "people was going to get in trouble if they kept onmessing with the C. I. 0."While Wilson and Robinette denied hav-ing had these conversations, Wilson admitted having asked Brooks,and Robinette confessed that he had asked Penley, to join the Associ-ation.Both of them admittedly solicited other employees as well.In view of the sympathy thus manifested by them for the Associa-tion, we believe that they were hostile to the T. W. O. C. and we findthat they expressed their hostility in the manner asserted by Brooks,Penley, and Long.We find that the respondent, through its supervisory employees,by expressing to its employees hostility toward the T. W. O. C., hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them by the Act.D. The alleged refusal to bargain collectively1.The appropriate unitThe respondent's production process is an integrated one involvinga virtually continuous series of operations from the warehousing ofthe raw material to the completion of the finished cloth.Both theT.W. O. C. and the Association have organized employees on aplant-wide basis.No contention was made that any other than the10 July 16.See infra, III, D BORDEN MILLS, INCORPORATED469plant unit should be designated.That clerical.and supervisory em-ployees should be excluded from the unit was assumed by all theparties.While it was agreed that overseers and second hands weresupervisory employees, a questionarose as tothe classification ofsectionmen, fixers, and loom fixers.We have already consideredthismatter and found that their interests are more closely relatedto those of management than to those of the ordinary employee.-We find, accordingly, that the production and maintenance employeesof the respondent, exclusive of clerical and supervisory employees,overseers, second hands, section men, fixers, and loom fixers, consti-tute a unit appropriate for the purpose of collective bargaining andthat, this unit insures to employees of the respondent the full benefitof their '"right to self-organization and to collective bargaining andotherwise effectuates the policies of the Act.2.Representationby theT.W. O. C. of a majority of employeesin the appropriate unitThe complaintalleges that on July 16,1937, and at all times there-after the respondent refused to bargain collectively with it as theexclusive representative of the employees.The T. W.O. C. sub-mitted in evidence 973 membership cards.During the course of thehearing,these cards and the signatures appearing on them were, withthe consentof the T. W. O. C.and in the presence of the representa-tives of all the parties,compared with the names and signatures ofpersons on the respondent's pay roll.An analysis of the cards,bring-ing out objections raised by the respondent to certain of them, wasentered as an exhibit.All parties stipulated to the accuracy of thefacts set forth in that exhibit.We find, on the basis of the cardsand the analysis, that the T. W. O. C.did not onJuly16, 1937, repre-sent amajority ofthe respondent's employees.123.The alleged refusal to bargainOn July 16, pursuant to an appointment previously made, JohnPeel and W. G. Hart, organizers for the T. W. O. C., called at therespondent's plant and had a conference with Hughes, E. C. Cross,13the respondent's cashier, and_ W. L. Holyoke, the respondent's plantengineer.When Peel told them that he wanted to negotiate an agree-11 Supra,III,B.12Early in July1937,a considerablenumber of employeeswho had previously joinedthe T. W. O. C. submittedtheir resignations.Persons who joined the Association bysigning an application card authorized the Associationto revoketheir membership in theT.W. O. C.Even if all these resignationswere to bedisregarded as made under theinfluence of the respondent's unfair labor practices,the T.W. O. C. would not havehad a majority on July 16.v Cross' initials also appear in the record as "K. R."187930-39-vol. 13-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and claimed to represent 90 per cent of the employees, Hughessaid that he would have to prove it.Peel answered that he could askthe Board to check the Union's membership cards or to hold anelection and that he would immediately file a petition for certifi-cation.Hughes indicated that this procedure would be agreeable tohim and inquired whether Peel had any further business that hewished to discuss.Peel said that he had none, and Hart and he wentaway.Three days later he filed a petition for certification of repre-sentatives.The-T. W. O. C. did not again request the respondent tobargain with it.4.ConclusionThe T. W. O. C. did not on July 16 represent a majority of therespondent's employees.Thereafter it did not repeat its requestthat the respondent bargain collectively with it.We find that therespondent has not refused to bargain collectively with representa-tives designated for the purposes of collective bargaining by amajority of its employees in an appropriate unit.E. Borden Mills Employees AssociationOn July 10, 1937, T. C. Yonce, then chairman of the T. W. O. C.at the respondent's mill, and Lewis Foster, a Kingsport businessman,came to call on C. P. Edwards, a member of the insurance firm ofBennett & Edwards, Inc.,-,Yonce expressed doubt as to whether heshould continue his activity in the C. I. 0., said that he was thinkingof organizing an independent union, and sought information aboutwhether it would have to be incorporated and whether it would belegal under the Act.Edwards, while advising Yonce that he shouldstaywith the T. W. O. C. as long as his conscience permitted,explained to him that a local association would have a good deal ofmerit.Edwards consulted an attorney and communicated to Yonceand Foster additional information.They then instructed him tohave application cards printed and to have the attorney draft a con-stitution and bylaws.On July 22, at a meeting of about 20 peopleheld at Edwards' office, the constitution and bylaws were tentativelyadopted, temporary officers were elected, and the officers were empow-ered to appoint a committee with full authority to bargain andcontract with the respondent.There followed a campaign for mem-bership in which supervisory employees took a prominent part.We find, since the evidence was uncontroverted, that John White,a section man, told George Absher, after the latter's discharge,15 thatis Bennett & Edwards, Inc, has, on a competitive basis, written insurance for therespondentfor 10years'Commissions on insurancewrittenfor the respondent by thisfirm amountto approximately $500 a year.The totalannual commissionsreceived byBennett & Edwards,Inc., are approximately$75,000."Seeinfra.- BORDEN MILLS, INCORPORATED471ifAbsher joined the Association his reinstatement would beguaranteed.J.W. Johnson testified and, since it was uncontroverted, we findthat Fred Long, a section man, said to him, "You won't work foranybody else but me, will you? . . .Have ,you joined the union, thecompany union? ... If you don't join the company union .. .you are laid off."We find that P. 0. Chandler, a section hand, gave James Rice, a16-year old worker, an Association card and told him, "Boy, youbetter hurry up and sign that," for although Chandler denied thatthis incident occurred, he admitted having solicited members for theAssociation.As shown by the following table, section men, fixers, and loom fixersobtained or assisted in obtaining at least 265 out of a total of 1,096Association members :Section men :CecilCooper-----------------------------------------36ClarenceWilson--------------------------------------19P.0. Chandler---------------------------------------17LukeWright-----------------------------------------16Arthur Robinette-------------------------------------13Fred Long--------------------------------------------12Leonard Jordan--------------------------------------5Fixer:Sam Sells--------------------------------------------18Loom Fixers :J.L.Ballard-----------------------------------------101Richard Carter---------------------------------------12Perry Thomas----------------------------------------6John D.Copas----------------------------------------4Ben Price--------------------------------------------3Philip Frazier----------------------------------------1H. L. Bartley-----------------------------------------1Kyle S1uss-------------------------------------------1Total----------------------------------------------16265At 10 o'clock on August 4, a committee representing the Asso.ciation,which had obtained membership applications from a ma-ie The Association introduced as exhibits its original membership application cards anda list of members,prepared from the cards, which indicates by whom each card waswitnessed.We are of the opinion that, as a rule, the person who witnessed an appli-cation was the one who solicited it.Even on the unlikely assumption that the witnessdid nothing more than sign his name in order to provide a means of verifying the appli-cant's signature,by that service be unquestionably assisted in obtaining the membership.Chandler,Cooper, Jordan,Robinette,Sells, and Wilson admitted that they had solicitedmembers.These admissions and the above-mentioned exhibits constitute the basis forour findings embodied in the tableThe tabulation, itmaybe remarked,is in all prob-ability incomplete,for although the respondent employs about 90 section men, fixers,and loom fixers when operating with 3 shifts,fewer than half of them are identified inthe record. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority of the respondent's employees, presented to the respondent acertified list of its members and asked for recognition as solecollective bargaining agency.The cashier, at Hughes' direction,compared the names of the Association members with the companypay roll.Within a few hours he reported that 713 of the 734 nameson the Association's list represented employees actually on the re-spondent's pay roll, and that this constituted a majority of therespondent's employees.Thereupon the respondent and the Asso-ciation entered into a written contract whereby the Association wasrecognized for a ,period of 2 years as the sole collective bargainingagency and both parties agreed to submit disputes to arbitration.On August 10 the respondent granted, in whole or in part, a numberof further demands made by the Association, including establish-ment of a check-off for such employees as would authorize it inwriting.On November 26, the respondent, as the result of a requestfor a closed shop by the Association, which then had approximately1,100 members, agreed to inform new employees that it was operat-ing under a "closed-shop" agreement, but reserved the right to hireworkers from any source and refused to compel employees to jointhe Association.The respondent's continuous activity in discouraging membershipin the T. W. O. C. gave a strong impetus to the creation of an un-affiliated union.Once the Association was formed, the respondent'ssupervisory employees assisted it in soliciting members.The successof the Association in obtaining applications from a majority of therespondent's employees in less than 2 weeks from the time it, startedto solicit members is attributable in large part to the aid and cooper-ation it received from the respondent.A substantial number ofmembers was obtained directly through solicitation by supervisoryemployees.17The assistance rendered to the Association by thisactivity lies not only in the immediate enrollment of members, butalso, and no less significantly, in the effect of such solicitation uponthe workers.Participation of supervisory officials in the campaignfor Association memberships indicated to employees that the respond-ent approved of that organization and desired that they join it.Under these circumstances workers, even when approached- by non-supervisory employees, could not refuse to join the Association with-out running the risk of antagonizing the respondent.17 The first open meeting of the Association was held on July 26.On that day atleast 32 members were obtained wholly or in part through the efforts of supervisoryemployees ; on July 27, 27; on July 28, 38; on July 29, 40; and July 30, 29. ByAugust 4, when the Association represented to the respondent that its members con-stituted a majority of the employees,approximately 226 members had been obtained withthe assistance of the supervisory employees.A number of the incidents, moreover, whichare discussed in III,C, supra,occurred prior to August 4. BORDEN BILLS, INCORPORATED473We find that the respondent dominated and interfered with theformation and administration of, and contributed support to, theAssociation and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.The complaint alleges that Edwards, acting for the respondent,sponsored and organized the Association and that for compensationfurnished by the respondent, Thomas A. Dodson, city attorney, Clif-ford E. Sanders, juvenile judge, and the Reverend J. Luther Trentacted on behalf of the Association or against the T. W. O. C.Whilethese persons were active for the Association or against the T. W.O. C., the record fails to sustain, and we shall accordingly dismiss,the allegations that in their activities they were prompted or com-pensated by the respondent.F. The discharges18George Absher.Absher had worked for the respondent intermit-tently from June 1932 to May 20, 1937, the date of his discharge 19Having joined the T. W. O. C. about May 6, he procured about adozen applications prior to his discharge and about twice as manyfrom that time until October.Absher was absent from work for one or more days early in theweek of May 17, and was discharged when he came to the plant onMay 20.He testified that he had stayed away because of a tooth-ache and that he had sent word of his ailment by Paul Henneger,another employee.Absher stated that when he returned to workfollowing his toothache, Chandler noticed some union cards in hispocket, inquired about them, and said, "Well, you've been prettyactive in the union, haven't you? ...Well, you laid out last night,I cannot use you." Subsequently Absher asked L. L. Chandler,.superintendent of the spinning department and father of W. B.Chandler, for a recommendation, saying, however, that he would:like to work for the respondent if he could.Absher testified and,"In negotiations between the T. W. O. C., and the respondent on June 8, 1937, therespondent agreed to reinstate with back pay two employees whom the union claimed tohave been discriminatorily discharged.At that time,charges were dropped as to twoother employeesconcerningwhom a similar claim had been made. None of these fourdischarges is in issue in this case.19 Absher's employment record is as follows :EmployedQuit or dischargedJune 2, 19-:2 ------------------------- Quit -------- July 26, 1932.August 30,1932______________________" --------November 15, 1932.November 24, 1932_________________" ________March 21, 1933.March 27,1933 -----------------------________ June 13, 1933.July 5, 1933___________________" --------July 19, 1933.November6,1934____________________"________June 28, 1935.January 18,1937_____________________Discharged__May 20, 1937. 474DECISIONS OF NATIONALLABOR RELATIONS BOARDsince it was not denied, we find that the following conversationtook place:I (Absher) said, I don't think I have been any worse to lay outthan anybody else. I said, that was on account of sickness, Idon't think Burley should have fired me, and he said, well,George, you have been pulling against us, and I said, I don'tknow.I have been for the union myself. I have not beenchanging back and forth like some of them. I am just for theunion, that is all I am.W. B. Chandler denied having spoken to Absher of the Union at thetime of the discharge, but in view of the subsequent conversationbetween Absher and the elder Chandler, we find that the dischargewas effected in the language attributed to W. B. Chandler by Absher.Absher also testified and, since it was not controverted, we find thatJohn White, a section hand, told him after his discharge that hisreinstatement would be guaranteed if he would join the Association,to which Absher replied that he would "study."Absher had previously been absent from work without givingnotice, had been suspended therefor, and had been warned by W. B.Chandler that the next repetition of this offense would result in hisdischarge.Chandler admitted that Absher, on returning to workafter his absence, mentioned having sent word of his indispositionby Henneger, but Chandler said that he had not received the messageand that he did not immediately question Henneger, who later toldhim he knew nothing about it, because he had seen Absher in townand at the mill entrance during his absence from work and Absherhad not then presented any excuse for not being on the job.Wethink it unlikely that Absher would have told Chandler that he hadgiven a message to Henneger unless in fact he had done so, sincehe would have anticipated that Chandler would attempt to verifyhis statement by interrogating Henneger.Absher denied, moreover,that he had been in town or at the mill entrance when Chandlerclaimed to have seen him.For the reason stated below, however,we make no finding on this conflicting evidence.On the basis of our findings concerning statements made by L. L.Chandler and John White and concerning the conversation betweenAbsher and W. B. Chandler at the time Absher was discharged, weconclude that the purpose to discourage membership in theT.W. O. C. was a substantial cause of Absher's dismissal.Whilethe respondent's evidence, which is controverted, would, if believed,prove that Absher had committed the offense about the consequencesof which he had received a warning, it is unnecessary to resolve theconflict of testimony on this issue. If we assume that Absher didnot report his illness there would have been two causes for thedischarge,-his absence and his union activity.Even on the supposi- BORDEN MILLS,INCORPORATED475tion that it would constitute a defense to the unfair practice allegedto prove that the discharge would have taken place without consider-ation of the latter cause, the respondent has not made such a showing.We find that the respondent discharged Absher because of hisunion membership and activity, that the respondent thereby dis-couraged membership in the T. W. O. C. by discrimination in regardto his tenure of employment, and that the respondent therebyinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.George Edward Brooks.Brooks worked for the respondent for ashort period in 1925, again from August 1932 to February 1936, andfrom August 1936 until his discharge on July 28, 1937.He joinedthe union on June 12.We have previously found that ClarenceWilson, his section man, told Brooks in June that the T. W. O. C.would get nowhere and that it was red and communist; and that,on the day of the conference between the T. W. O. C. and therespondent,Wilson said he would bet Brooks $17 to $5 that theT.W. O. C. would not be recognized.20 On about July 26 he askedBrooks to join the Association and Brooks responded that he wouldifWilson would join the C. I. O.On July 27, Brooks did not start to work promptly' at 3:45, thehour marked on the board as his "doffing time."Wilson, after 5minutes, spoke to him and pointed out that four frames had stoppedrunning, but Brooks replied that he would not start until 4 o'clockand said, "I don't give a God dam if they all stop." To Lee Hovis,the second hand, who was summoned by Wilson, Brooks repeatedwhat he had told Wilson.On July 28, Brooks fell behind in hisdoffing.Jordan, after asking Wilson what the cause was, talked toBrooks, who answered, "If you don't like the way I am doing, whyin the God dam hell don't you fire me?" In response to this sugges-tion, Jordan told Brooks that he was discharged.Brooks and two other witnesses asserted, but the respondent'switnesses denied, that on July 28 Wilson had changed Brooks' doffingtime, thereby causing several frames to "run over," and that thisaccounted for his having been behind schedule.Brooks admittedthat he knew that the change in time would cause spoilage of mate-rial, but said that he took no steps to avert such damage.The recordreveals no plausible reason why Wilson should have changed thetime.Consequently we find that the doffing time was not changed.Despite the anti-union statements made to Brooks, we find on allthe evidence that he was discharged because of insubordinationtoward his supervisors.William Heath.Heath first came, to work for the respondent in1925, left for short periods in 1927 and 1929, was discharged in March20 Supra. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDor April 1937,21 was reemployed in May, and was again dischargedlate in July 1937.He was admittedly a good worker.Heath joined the T. W. O. C. about June 20.He had spoken infavor of the union and signed up three or four members.Member-ship applications obtained by Heath and boarders at his house werepicked up there by a union organizer.The day following his discharge in March or April, according toHeath, Sentell, superintendent of the spinning department, said tohim that when Hughes had given him instructions to discharge Heathhe had told Hughes that he did not want to, that Heath was a goodworker, and that he thought that "if any labor trouble ever came upup there that I (Heath) would be on their side." Sentell admitted thathe had a conversation with Heath, but denied having made this state-ment.Since Hughes was not asked whether Sentell had said this tohim and since a hostile attitude toward the T. W. O. C. was expressedby various supervisors, we do not, credit Sentell's denial but find thathe made the statement to which Heath testified.We have found thatabout June 30, L. D. Putnam, Heath's overseer, told him that any-body could join the union who wanted to, that Mr. Borden "had hisliving" and did not have to run the mill, but that "all the rest of us"had to work,22 and that Sam Sells, the fixer under whom he worked,had asked him a number of times whether he belonged to the T. W.O. C.23On the last occasion Heath admitted that he did belong andSells gave him the name of a lawyer who could aid him in resigning.When he came to work on July 19, Heath complained to J. C.Daniel, the second hand, that he had a "sick headache" and askedfor permission to take the night off.There were no extra handsavailable and consequently Daniel told Heath to remain at work. Thefollowing night, before work started, Heath requested Sells to ob-tain for him permission to leave.On this occasion, because he knewthat there was no one available to replace Heath, Sells neglected tospeak to Daniel.24Heath testified that when Sells told him thatthere was no one to take his place, he said that he, was going home,that he was too sick to work, and that he would be back when he"got able."Sells declared that Heath, on leaving, directed him totellPutnam and Daniel to send for him if they ever needed him anymore.Since, however, on the following day Heath reported for workbut was not given employment and since he sought reinstatementrepeatedly thereafter, we believe and find that he departed with the21 This discharge was occasioned by Heath's having come to the plant drunk during ashift other than his own2Supra.23 Supra24Heath testified that he sought permission to leave from Sells on the first evening andfrom Daniel on the second, but we are of the opinion that the testimony of Sells andDaniel,which bears out our findings,correctly reflects the facts.Daniel testified thatif Sells had informed him of Heath's request he probably would have allowed him to leave. BORDEN MILLS, INCORPORATED477remark to which he testified rather than with that mentioned bySells.Heath testified that about September 1, at a time when he wasworking in South Carolina but had returned to Kingsport for theweek end, he asked Sells whether his T. W. 0. C. membership waspreventing his reinstatement; that Sells said he did not know butthat it "probably could be"; and that Sells suggested that he jointhe Association and surrender to him his T. W. 0. C. membershipcard, which he did. Sells gave a different version of this incident,attributing the entire initiative to Heath.Sells' admission that heasked Heath to join the Association subsequent to the time thatHeath ceased to be employed by the respondent, together with thefact that Sells had repeatedly asked Heath whether he belonged tothe T. W. 0. C.,' lends credibility, however, to Heath's testimonywhich, we find, truly reflects the facts. In November or December,Heath telephoned Hughes and told him that he had joined the Asso-ciation and had resigned from the T. W. 0. C., but Hughes re-sponded that he did not care which union Heath belonged to.The respondent contends that Heath was not reinstated on July 21solely because he left his job without permission or reasonable excuseat an hour of the night when he could not be replaced.25 Custom-arily, if one employee is unable to work and it is essential that hisplace be filled, the respondent asks someone from the previous shiftto work another shift.Heath intentionally came to the plant earlyso that the respondent would have an opportunity to find a substitutefor him.We find that Heath's headache rendered him unable to workwithout undue hardship and that, since he had complained of theailment for two successive nights, he had, and that the respondentknew he had, a reasonable excuse for leaving the plant.We find that Heath was discharged because of his membership andactivity in the T. W. 0. C., and that by discharging him the respond-ent discouraged membership in the T. W. 0. C. by discrimination inregard to his tenure of employment, and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-25Harley Grissom, a witness for the respondent, testifiedthatabout 10:30 on theevening that Heath left the plant he said to Grissom, "Let's quit and gotoDanvilleVirginia."Grissom replied that he could not go, and Heath said that be had a headacheand would not be at the plant 5 minutes longer. Since Heath spoke of a headachewhich would not allow him to remain any longer at the plant,and since on the followingday he attemptedto return to work, we do not attribute significance to his suggestionthat Grissom and he go to Danville,which is approximately 250 miles fromKingsport. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent engaged in unfair laborpractices,within the meaning of subsections (1), (2), and (3) ofSection 8 of the Act.Our order will require the respondentto ceaseand desist from such practices.Having found that the respondent discharged George Absher andWilliam Heath because of their membership and activity in theT.W. O. C., we shall, in order to effectuate the policies of the Act,direct the respondent to reinstate each of them tb his former posi-tion, without prejudice to his seniority and other rights and privi-leges, and to make each of them whole for any loss of pay he mayhave suffered by reason of his discharge by payment to him of a sumequal to the amount he normally would have earned as wages fromthe date of his discharge to the date of the offer of reinstatement,less his net earnings 26 during that period.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it.Under the circumstances the Associationis incapable of serving as a true representative of the employees forcollective bargaining purposes.The existence of the Association andits recognition by the respondent constitute a continuing obstacle tothe exercise of the employees' right of self-organization and tobargain collectively through representatives of their own choosing.We shall, accordingly, in order to effectuate the policies of the Act,require the respondent to disestablish and to withdraw all recognitionfrom the Association as a bargaining representative of its employees?'We have found that on August 4, 1937, the respondent enteredinto a contract with the Association for the duration of 2 years. Thiscontract was supplemented by other agreements, both oral and written.We find that this contractual relationshipwas a meansby which the26 By "net earnings"Ismeant earnings less expenses,such as for transportation, roomand board,incurred by anemuloyee in connectionwith obtainingwork and workingelsewherethan forthe respondent,which would not have beenincurred but for hisunlawfuldischarge and the consequent necessity of his seeking employmentelsewhere.SeeMatter of CrossettLumber CompanyandUnited Brotherhoodof Carpenters andJoiners ofAmerica, Lumber and SawmillWorkers Union,Local 2590,8 NL.R.B. 440.Moniesreceivedfor work performedupon Federal, State, countyand municipalor otherwork-reliefprojectsare not considered as earnings,but shallbe deducted from thesum duethe employee,and the amountthereof shall be paid over to the appropriate fiscalagency of the Federal,State, county,municipal,or other governmentor governmentswhich supplied the funds for said work-relief projects."NationalLaborRelations Board v. Fansteel Metallurgical Corporation.306 U S. 240;National Labor Relations Board v. PennsylvaniaGreyhoundLines,Ino, et at,303U S. 261. BORDEN MILLS, INCORPORATED479respondent utilized an employer-dominated labor organization tofrustrate self-organization among and defeat collective bargaining byits employees.Under these circumstances, any continuation, renewal,or modification of the contract between the respondent and the As-sociation would perpetuate the forces which have deprived employeesof the rights guaranteed to them by the Act and would render in-effective other portions of our remedial order.We shall thereforedirect the respondent to cease giving effect to any contract or con-tracts existing between it and the Association, and shall likewiseprohibit the making, renewing, or extending hereafter of such con-tract or contracts.28VI.THE QUESTION CONCERNING REPRESENTATIONAs we have seen, on July 16, 1937,organizersof the T. W. 0. C.,claiming to represent 90 per cent of the respondent's employees, re-quested the respondent to bargain collectively with them.When therespondent demanded proof that the T. W. 0. C. represented amajority of its employees, the T. W. 0. C. said that it would file apetition for certification of representatives, which it did on July 19,1937.Subsequently, on August 4, 1937, the respondent recognized theAssociation as sole collective bargaining representative of itsemployees.29We find that a question has arisen concerning the representationof the respondent's employees.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VIII. THE APPROPRIATE UNITWe have previously found that the production and maintenanceemployees of the respondent, exclusive of clerical and supervisoryemployees, overseers, second hands, section men, fixers, and loomfixers, constitute a unit appropriate for the purpose of collectivebargaining and that this unit insures to employees of the respondent98WilliamsCoalCompanyandUnitedMineWorkers of America,DistrictNo. 23,11 N. L. R. B. 579;West Kentucky Coal CompanyandUnited Mine Workers of America,District No.23, 10 N. L. R B 8821 Seesupra,III, H. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.80IX. THE DETERMINATION OF REPRESENTATIVESMembership cards were submitted in evidence by the T. W. O. C.All parties participated in the preparation of, and stipulated as tothe accuracy of the facts set forth in, an analysis of these cards,which was entered as an exhibit.On the basis of the cards and theexhibit we are unable to find that the T. W. O. C. had, either at thetime its petition was filed or at the time of the hearing, been desig-nated by a majority of the respondent's employees in the appropriateunit as their representative for the purposes of collective bargaining 81The T. W. O. C. has shown, however, that it has a substantial mem-bership among the respondent's employees.We find that the ques-tion concerning representation which has arisen can best be resolvedby means of an election by secret ballot.We shall accordingly orderthe Regional Director to hold an election by secret ballot to determinewhether or not the respondent's employees desire to be representedby the T. W. O. C. for the purposes of collective bargaining. Sincethe respondent has, by engaging in various unfair labor practices,interfered with the exercise by its employees of the rightsguaran-teed them by the Act, we shall not now set the date for the electionbut shall order that it be conducted at such time as we shall here-after direct.We have found that the Association, in its inceptionand development, was dominated by the respondent. It follows thattheAssociation cannot serve as an effective collective bargainingagency.Consequently we make no provision for inclusion of theAssociation on the ballot.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, and Borden Mills EmployeesAssociation are labor organizations within the meaning of Section 2(5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Borden Mills Employees Association, andby contributing support to it, has engaged in and is engaging inan unfair labor practice within the meaning of Section 8 (2) ofthe Act.3 Supra,III,D.m We have previously found thatthe T. W. O. C. didnot on July 16, 193T,representa majority of the respondent's employees.Supra,III.D. BORDEN MILLS, INCORPORATED4813.The, respondent, by discriminating in regard to the hire andtenure of employment of George Absher and William Heath andthereby discouraging membership in TextileWorkers OrganizingCommittee, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.7.The respondent, by terminating the employment of GeorgeEdward -Brooks, has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.9.The production and maintenance employees of the respondent,excluding clerical and supervisory employees, overseers, second hands,section men, loom fixers, and fixers, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that BordenMills,Inc., and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers OrganizingCommittee, affiliated with the Committee for Industrial Organiza-tion, or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees or by discriminatingin any other manner in regard to hire or tenure of employment;(b) In any manner dominating or interfering with the adminis-tration of Borden Mills Employees Association, or with the forma-tion or administration of any other labor organization of its em-ployees, or from contributing support to said Association or to anyother labor organization of its employees;(c)Recognizing Borden Mills Employees Association as the rep-resentative of any of its employees for the purpose of dealing with 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, and other conditions of employment;(d)Giving effect to its contracts relating to hours, wages, andworking conditions, or any modification or renewal thereof, withBorden Mills Employees Association;(e) In any other inanner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to George Absher and to William Heath immediate andfull reinstatement to their former position without prejudice totheir seniority or other rights and privileges;(b)Make whole George Absher and William Heath for any loss ofpay each has suffered by reason of his discharge by payment to himof a sum of money equal to that which he normally would haveearned as wages during the period from the date of his dischargeto the date of such offer of reinstatement, less his net earnings duringthat period, deducting, however, from the amount otherwise due tohim monies earned by him during that period for work performedupon Federal, State, county, municipal, or other work-relief projectsand pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(c)Withdraw all recognition from Borden Mills Employees As-sociation as a representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofwork, and completely disestablish the Association as such repre-sentative;(d) Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days, notices toits employees stating that the respondent will cease and desist inthe manner aforesaid and will take the affirmative action describedin paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director of the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith. BORDEN MILLS, INCORPORATED483AND IT ISFURTHERORDERED that the complaint be, and it hereby is,dismissed in so far as-it alleges that the respondent hqs engaged inunfair labor practices within themeaningof Section 8 (5) of theNational Labor Relations Act; in so far as it alleges that the re-spondent discouraged membership in a labor organization by dis-crimination in regard to the hire and tenure of employment ofGeorge Edward Brooks; and in so far as it alleges that in their ac-tivities on behalf of Borden Mills Employees Association and againstthe TextileWorkers Organizing Committee, C. P. Edwards, Jr.,Thomas A. Dodson, Clifford E. Sanders, and Reverend J. LutherTrent were acting for or compensated by the respondent.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Borden Mills, Inc., Kingsport, Tennessee, an election by secretballot shall be conducted, at such time as the Board shall hereafterdirect, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations-Series 1, as amended, among the productionand maintenance employees of Borden Mills, Inc., employed by thatcompany during a pay-roll period which we shall in the futurespecify, excluding clerical and supervisory employees, overseers, sec-ond hands, section men, loom fixers, and fixers, and excluding alsothose employees who at or before that time will have quit or beendischarged for cause, but including employees not working duringsuch pay-roll period because they are ill or on vacation and includ-ing William Heath and George Absher, to determine whether or notthey desire to be represented by Textile Workers Organizing Com-mittee, affiliated with the Committee for Industrial Organization, forthe purposes of collective bargaining.MR. WIrLIAM M. LEISERSON tookno part in the consideration ofthe above Decision, Order, and Directionof Election.